United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3918
                                  ___________

Tracey Allen McGhghy,                  *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
United States of America; Federal      *
Bureau of Investigation, sued as       *      [UNPUBLISHED]
Agents of the FBI,                     *
                                       *
                   Appellees.          *
                                  ___________

                            Submitted: February 19, 2002

                                 Filed: February 22, 2002
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Tracey Allen McGhghy appeals the district court's preservice dismissal of
McGhghy's lawsuit against the United States and unknown Federal Bureau of
Investigation agents. McGhghy's lawsuit is based on constitutional and tort claims
arising out of the handling of his property stored in a rental unit in Olin, Iowa.
McGhghy also appeals the denial of his requests for postjudgment relief. Having
carefully reviewed the record, we conclude the dismissal was proper, and we find no
abuse of discretion in the district court's denial of postjudgment relief. Accordingly,
we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-